Citation Nr: 0615665	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for memory loss, 
including as due to undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to undiagnosed illness.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 until his 
retirement in May 1999.  The service personnel records reveal 
that the veteran had duty in Saudi Arabia from December 27, 
1990 to April 16, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

The January 2002 rating decision on appeal included a denial 
of an increased rating for a skin disability.  However, in a 
June 2005 rating decision, the RO awarded the veteran an 
increased rating of 60 percent rating for his seborrheic 
dermatitis.  This 60 percent rating is the maximum rating 
available for this disability.  At the March 2006 hearing 
before the undersigned Veterans Law Judge, the veteran 
indicated that only the issues on the cover page of this 
decision are currently on appeal.  Consequently, a seborrheic 
dermatitis claim is not currently before the Board.

A July 2002 rating action indicates that one of the issues is 
whether there has been new and material evidence to reopen a 
claim for service connection for chronic fatigue syndrome.  
The Board notes that the January 2002 rating decision denied 
service connection for chronic fatigue syndrome for the first 
time, and that a notice of disagreement was received within a 
year of the January 2002 denial of service connection for 
chronic fatigue syndrome.  Accordingly, there has not been a 
final decision with respect to the claim for service 
connection for chronic fatigue syndrome, and finality is not 
at issue with respect to this claim.

The issue of entitlement to service connection for memory 
loss, including as due to undiagnosed illness, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  An unappealed October 1999 rating decision denied the 
veteran's claim for service connection for memory loss, 
including as a due to undiagnosed illness, and denied his 
claim for service connection for sinusitis.

2.  Evidence received since the October 1999 decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim of service connection 
for memory loss, including as a due to undiagnosed illness.

3.  Evidence received since the October 1999 decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim of service connection 
for sinusitis.

4.  Sinusitis is not related to the veteran's period of 
active military service.

5.  The veteran does not currently have an undiagnosed 
illness of chronic fatigue syndrome, and his current episodes 
of episodic fatigue have been attributed to non service-
connected disabilities and not to service.

6.  The veteran does not currently have PTSD related to his 
military service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for memory loss, including as a due to 
undiagnosed illness, and the claim for service connection for 
sinusitis are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).

2.  A chronic sinusitis disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  Chronic fatigue syndrome, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

4.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

Since both of the previously final claims in this decision 
have been reopened, the Board need not make a determination 
as to whether the notice requirements of Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), have been met.

Prior to the initial adjudications of the veteran's claims, 
the RO mailed the veteran letters in September 2001, November 
2001, March 2002 and August 2003 that provided the notice 
required under the VCAA and the implementing regulation.  The 
RO notified the veteran of its duty to assist him in 
obtaining pertinent evidence and medical records to support 
the veteran's claims as well as requested that the veteran 
submit any supporting medical records from private treatment.  
Additionally, the RO informed the veteran as to what the 
evidence must show to establish entitlement.  The RO also 
requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disabilities.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.

The record also reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has also been provided appropriate VA examinations.  
The veteran has submitted a lay statement in support of his 
claims and he has testified at a hearing before the 
undersigned Veterans Law Judge.  The veteran has not 
identified any other medical records or evidence pertinent to 
his claims.  The Board is similarly unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that 
the VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

Finality Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2005).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2005).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Service connection for memory loss and sinusitis was denied 
by the RO in October 1999.  The veteran did not complete an 
appeal of that decision and it became final.  38 U.S.C.A. 
§ 7105.  

Claim to Reopen for Sinusitis

The unappealed rating decision in October 1999 denied service 
connection for sinusitis on the basis that a chronic 
sinusitis disability was not shown during service.  The 
veteran did not appeal that decision and it became final.  

In November 2001, the veteran requested that his claim for 
service connection for sinusitis be reopened.   

At the time of the October 1999 final rating decision, the 
post service medical records did not show that the veteran 
had any disability of the sinuses.  The medical evidence 
received subsequent to the October 1999 rating decision 
includes a January 2002 CT sinus series, which revealed mild 
focal mucosal swelling in the posterior right maxillary 
atrium and swelling of the nasal mucosa.  Since the newly 
submitted evidence shows evidence of some current disability 
related to the sinuses, the Board finds that this evidence is 
material to the veteran's claim and that reopening of the 
claim of entitlement to service connection for sinusitis is 
warranted.  38 C.F.R. § 3.156(a).  

De Novo Review of Sinusitis Claim

The veteran's service medical records show episodes of nasal 
complaints.  An April 1981 record notes probable sinusitis.  
On several occasions, he was diagnosed with allergic 
rhinitis.  X-rays of the veteran's sinuses in May 1990 showed 
no pathology.  On a report of medical history dated in August 
1994, the veteran indicated that he had had sinusitis.  The 
examiner noted chronic rhinorrhea, and indicated no history 
of sinusitis.  On general medical examination in November 
1998, the veteran reported sinus problems with change of 
seasons.  The examination revealed reddened nares, with 
frontal sinus tenderness.  On his December 1998 report of 
medical history, the veteran reported a history of sinusitis.  
A review of the service medical records reveal that the 
veteran never received a diagnosis of chronic sinusitis.  No 
sinus disorder was noted on the veteran's separation 
examination report.  

A December 2001 VA respiratory examination revealed no 
disability of the sinuses.  VA outpatient records indicate 
that the veteran has allergic rhinitis.  As noted above, the 
CT sinus series in January 2002, revealed mild focal mucosal 
swelling in the posterior right maxillary atrium and swelling 
of the nasal mucosa.  A September 2005 VA examination of the 
sinuses resulted in a diagnosis of vasomotor rhinitis and 
possible allergic rhinitis.  At the June 2005 hearing, the 
veteran testified that he had had sinus problems during 
service and ever since.  He asserted that his sinus problems 
were due to service, though he was not sure whether it had 
anything to do with his service in the Persian Gulf or not.  

While the veteran claims that he has sinusitis due to 
service, as a layperson the veteran is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

While the evidence of record indicates that there was one 
service medical record indicating that the veteran had 
probable sinusitis in 1981, the remainder of the service 
medical records clearly show that the veteran did not develop 
a chronic sinusitis disability during service.  The post 
service medical evidence also does not indicate that the 
veteran developed a chronic sinusitis disability as a result 
of service.  In fact a review of the medical evidence fails 
to show that the veteran has ever experienced chronic 
sinusitis.  While the January 2002 CT scan showed 
abnormalities of the sinuses, the CT scan report did not 
attribute such to sinusitis.  On the contrary, the veteran's 
chronic nasal problems have been attributed to chronic 
rhinitis, not sinusitis.  Accordingly, the preponderance of 
the evidence is against the veteran's claim and service 
connection for sinusitis is not warranted.



Claim to Reopen for Memory Loss

The veteran's service medical records dated from March 1994 
show occasional complaints of short term memory loss.  No 
specific findings or diagnoses were made.  On psychological 
examination in November 1998, the examiner stated that the 
veteran's memory for past events appeared good.   

On VA psychiatric examination in August 1999, the veteran 
reported that he began having difficulties with his memory 
approximately three years after returning from the Persian 
Gulf.  Examination revealed the veteran to have intact 
immediate recall and he was able to remember significant past 
personal history.  The examiner reported that the examination 
revealed no evidence of memory deficits.  The examiner stated 
that the fact that the veteran was unable to give specific 
examples of problems caused by memory loss, but on the other 
hand was able to recall significant events in his life, in 
both the recent and remote past, made his complaints of 
memory loss questionable.  The examiner further stated that 
if the veteran had a significant problem with sleep apnea, 
there was a possibility that sleep deprivation could lead to 
some memory deficits.  The examiner estimated that the 
veteran's level of disability due to memory loss was minimal.

An unappealed rating decision in October 1999 denied service 
connection for memory loss on the basis that there was no 
evidence of an undiagnosed illness involving memory loss.  

In November 2001, the veteran requested that his claim for 
service connection for memory loss be reopened.   

The evidence received after the October 1999 rating decision 
includes VA and Army hospital medical records.  These records 
do not indicate that the veteran has an illness characterized 
by memory loss.  

November 2001 and June 2003 letters from the veteran's wife 
state that the veteran developed memory problems soon after 
returning from the Persian Gulf.  

On VA psychiatric examination in September 2005, the VA 
examiner stated that the veteran meets the criteria for 
having an amnesic disorder, not otherwise specified.  

At his March 2006 hearing the veteran asserted that he had a 
memory loss disability, and he attributed the disability to 
his service in the Persian Gulf.

While the post service medical evidence of record prior to 
the October 1999 rating decision did not indicate that the 
veteran had a current memory loss disability, the newly 
submitted evidence includes a finding by a VA physician that 
the veteran has a current memory loss disability.  
Accordingly, the evidence added to the record is not 
cumulative of the evidence previously of record and raises a 
reasonable possibility of substantiating the veteran's claim.  
Since new and material evidence has been submitted, the 
veteran's claim for service connection for memory loss, 
including as a result of undiagnosed illness is reopened.

Chronic Fatigue Syndrome

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

While this appeal was pending, on December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA).  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001). 

That legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317.  The Board has considered this new, more 
favorable, version of 38 C.F.R. § 3.317 in evaluating the 
veteran's claim.

At his March 2006 hearing the veteran testified that he began 
having chronic fatigue shortly after returning from service 
in the Persian Gulf.  He asserted that ever since he has 
experienced chronic fatigue and that doctors have told him 
that they don't know why he has a fatigue problem.  

The veteran's service medical records do show complaints of 
fatigue after the veteran returned from the Persian Gulf.  
However, none of these records, including the discharge 
examination report provided a diagnosis of chronic fatigue 
syndrome.

The post service medical records indicate that the veteran 
had trouble sleeping and that he was diagnosed with sleep 
apnea.  The veteran was provided a CPAP machine to help him 
sleep at night.

The post service medical records including VA and Army 
hospital outpatient records, as well as VA examination 
reports, do not indicate that the veteran has chronic fatigue 
syndrome or that he has an undiagnosed illness manifested by 
chronic fatigue.  

Furthermore, the veteran was provided a VA chronic fatigue 
syndrome examination in September 2005, and this examiner was 
of the opinion that the veteran does not have chronic fatigue 
syndrome, and that the veteran's complaints of fatigue are 
unrelated to service.  This examiner reviewed the veteran's 
medical history and examined the veteran.  She provided a 
thorough description of the veteran's medical history.  She 
noted that while the veteran complained of fatigue during 
service multiple times, that nowhere in the service medical 
records is a documented diagnosis of chronic fatigue 
syndrome.  The examiner opined that the veteran does not meet 
the criteria for chronic fatigue syndrome.  She was of the 
opinion that the veteran has episodic fatigue which could be 
related to psychiatric disability or to a systemic autoimmune 
disorder. 

While the veteran asserts that he has chronic fatigue 
syndrome and/or a undiagnosed illness manifested by chronic 
fatigue due to service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  There is no medical evidence 
supporting his claim, and as noted above, there is a medical 
opinion that the veteran does not have an chronic fatigue 
syndrome or a disability manifested by chronic fatigue which 
is due to service.  

While the September 2005 examiner diagnosed episodic fatigue, 
she did not relate it to any incidence of service.  She 
indicated that the episodic fatigue could be due to 
psychiatric disability or to an autoimmune disorder, and the 
veteran does not have service connection in effect for either 
of those disabilities.  Accordingly, the preponderance of the 
evidence is against the veteran's claim and service 
connection for chronic fatigue syndrome, including as due to 
undiagnosed illness, is not warranted.

PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

History 

The veteran submitted his claim for service connection for 
PTSD in June 2003.  The veteran asserted that he has PTSD due 
to seeing the dead bodies of Iraqi soldiers and civilians, as 
well as from hearing about the death of a female soldier, who 
died in a vehicle accident where he was stationed in Iraq.  

At his March 2006 hearing, the veteran testified that finding 
out that a female soldier died in a vehicle accident coming 
back down from Iraq really had an effect on him.  He also 
stated that he saw the dead bodies of many Iraqis.  The 
veteran stated that he started having PTSD symptoms in 1992, 
and that his symptoms included trouble sleeping due to 
nightmares and flashbacks.  

The veteran's service medical records include a November 1998 
psychological examination report.  The report indicates that 
the veteran denied any particularly traumatic experiences 
during his deployment to Iraq.  It also notes that the 
veteran had no prior psychiatric history.  The diagnostic 
impression was primary insomnia (difficulty maintaining 
sleep).  The examiner noted that the veteran denied 
significant or chronic stressors in his life, and that there 
was no indication of a psychiatric disorder beyond the 
veteran's sleep disturbance.  The veteran's undated 
separation examination report indicates that neuropsychiatric 
testing of the veteran was normal.

On VA psychiatric examination in August 1999 the veteran 
denied having any anxiety related symptoms.  The examiner 
stated that the veteran had no psychiatric disability.

The record contains no mention of PTSD prior to the veteran's 
June 2003 claim for service connection for PTSD.  The first 
medical record referencing PTSD is an October 2003 VA note 
indicating that the veteran was asking for a PTSD 
examination.  It was noted at that time that when the veteran 
had been asked about anxiety, depression, or traumatic 
incidents in the past, he had not offered any meaningful 
input.

VA mental health clinic records dated from October 2003 to 
April 2005 primarily indicate treatment for PTSD by 
counseling with a VA social worker.  The records also 
indicate that the veteran occasionally met with a VA 
psychiatrist for treatment of PTSD.

The veteran was afforded a VA psychiatric examination in 
December 2004.  The veteran reported that he was not involved 
in combat.  He reported seeing dead families laid out in the 
road.  When asked about any time at which he may have feared 
for his own life, he talked about another soldier who was 
killed in a vehicle accident.  The veteran was not there to 
witness the accident and was not close to the individual.  
The veteran reported that he feared for his own life when he 
was in a convoy moving into Iraq because he had to go back to 
check on vehicles that were left behind and broken down.  The 
examiner provided a thorough medical history.  He noted that 
on separation there was no evidence of major mental illness 
and that the veteran had reported at that time that he was 
not exposed to any particular traumatic experience.  The VA 
examiner was of the opinion that the veteran did not have 
PTSD.  The diagnostic impression was malingering.

While the VA outpatient medical records do include diagnoses 
of PTSD, the Board finds that the greater weight of the 
evidence indicates that the veteran does not have PTSD.  As 
noted above, the veteran denied exposure to traumatic events 
on psychological examination just prior to his separation 
from service.  Additionally, the veteran has had two VA 
psychiatric examinations since discharge from service and 
neither examiner found the veteran to have PTSD.  
Furthermore, the December 2004 VA examiner specifically 
examined the veteran for the purpose of determining whether 
the veteran had PTSD, and opined that the veteran did not 
have PTSD.  The Board finds the VA examination reports, based 
on both an examination of the veteran and a thorough review 
of his medical history, to be of greater probative value than 
the VA outpatient mental health treatment records.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim, and service connection for PTSD must be 
denied.

In reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 


ORDER

New and material evidence having been submitted the claim for 
service connection for sinusitis is reopened.

Entitlement to service connection for sinusitis is denied.

New and material evidence having been submitted the claim for 
service connection for memory loss, including to undiagnosed 
illness, is reopened.

Entitlement to service connection for chronic fatigue 
syndrome, including as a result of undiagnosed illness, is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

This decision has reopened the veteran's claim for service 
connection for a memory loss disability, including as due to 
undiagnosed illness.  As noted above, a VA psychiatrist found 
the veteran to have a current memory loss disability on 
examination in September 2005.  However, this examiner 
expressed no opinion as to the etiology of this disability.  
Since a current disability has been shown, and since the 
veteran's service medical records show complaints of memory 
loss during service, a VA examination, with medical opinion, 
is indicated.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for an 
appropriate VA examination to determine 
if the veteran has a current memory loss 
disability.  If a memory loss disability 
is found, the examiner should indicate 
whether it is due to an undiagnosed 
illness.  If a diagnosed memory loss 
disability is found, the examiner should 
express an opinion as to whether it is at 
least as likely as not that such 
disability is related to the veteran's 
military service, or is aggravated by a 
service-connected disability.  The claims 
files should be made available to the 
examiner for proper review of the medical 
history.  The report should indicate that 
August 1999 and September 2005 VA 
examination reports were considered.  The 
reasons and based for all findings and 
conclusions should be provided.

2.  The RO should then review the claims 
files to ensure that the VA examination 
report complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

3.  After the foregoing, the RO should 
review the veteran's claim and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  If the determination is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


